Peb Curiam.
1. A paragraph of a tax ordinance of a city is not illegal, unreasonable, or void upon its face, which provides: “ Picture shows or electric theatre per year $100.00. Permit required for use of gallery. Permit in discretion of mayor and council.”
2. Under conflicting evidence upon the question as 'to whether the plaintiff in error had made application to the city authorities for the issuance of the permit to operate a gallery, it does not appear that the court abused his discretion in refusing an interlocutory injunction. The foregoing ruling necessarily disposes of the case; and it is unnecessary to pass upon the constitutional questions involved.

■Judgment affirmed.


All the Justices concur, except Gilbert, J., absent.